IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 October 11, 2011 Session

               PHILLIP SULLIVAN v. WILSON COUNTY, ET AL.

                    Appeal from the Circuit Court for Davidson County
                     No. 09C934      Joseph P. Binkley, Jr., Judge


                  No. M2011-00217-COA-R3-CV - Filed May 22, 2012


An employee was terminated by a local power board after a detective sent his employer a
letter stating the employee sold narcotic drugs from the truck the employee used during his
shift and that the employee admitted selling the drugs. The employee denied selling illegal
drugs or making such an admission to the detective, but the administrative law judge in
charge of the evidentiary hearing determined the statements in the detective’s letter were true.
The employee later filed suit against the detective who authored the letter, his supervisors,
and the county employing the individual defendants. The former employee asserted causes
of action for defamation, negligence, false light invasion of privacy, and intentional infliction
of emotional distress. The trial court concluded the former employee was collaterally
estopped from relitigating the veracity of the statements in the detective’s letter leading to
the former employee’s termination and dismissed the complaint in toto. We affirm. All of
the employee’s causes of action were based upon statements the detective made in his letter
to the employer, which the employee alleged were false. Because the employee is estopped
from denying the truth of those statements, he has no basis on which to pursue any of the
causes of action set forth in his complaint.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R. and A NDY D. B ENNETT, JJ., joined.

Michelle Blaylock Owens, Michael Clifford Gillespie, Nashville, Tennessee, for the
appellant, Phillip Sullivan.

Jeffrey M. Beemer, Kelly Marie Telfeyan, Nashville, Tennessee, for the appellee, Wilson
County, Jonathan Daniel, Lane Mullins, and John Edwards.
                                         OPINION

       Phillip Sullivan worked for Nashville Electric Services (“NES”) as a Field Services
Technician for about three years when he was terminated in 2008. NES moved to fire Mr.
Sullivan after Detective Jonathan Daniel sent a letter to NES suggesting Mr. Sullivan had
sold narcotic drugs while he was driving an NES truck during working hours. A hearing was
held before an administrative law judge (“ALJ”) on October 15, 2008. Mr. Sullivan testified
during the hearing and denied ever selling drugs, either from his NES truck or otherwise.
Detective Daniel testified Mr. Sullivan admitted he had sold drugs from his NES truck
twenty to thirty times over the past year. The ALJ found Detective Daniel to be more
credible and recommended that Mr. Sullivan be terminated based on her finding that Mr.
Sullivan used an NES vehicle to conduct illegal activities.

       NES accepted the recommendation and fired Mr. Sullivan. Mr. Sullivan appealed his
termination, and the chancery court affirmed. Mr. Sullivan then filed a lawsuit against
Detective Daniel, two of his supervisors, and Wilson County, the employer of the three
individual defendants. Mr. Sullivan alleged Mr. Daniel’s letter contained defamatory
statements and claimed the defendants were liable to him for defamation/libel, negligence,
false light invasion of privacy, and intentional infliction of emotional distress. The
defendants moved to dismiss Mr. Sullivan’s complaint based on collateral estoppel and the
Tennessee Governmental Tort Liability Act (the “GTLA”), which the trial court granted. Mr.
Sullivan appeals the trial court’s dismissal of his complaint, arguing collateral estoppel and
the GTLA do not bar the litigation of his claims.

                                     I. B ACKGROUND

       A. A DMINISTRATIVE P ROCEEDINGS

        On November 19, 2007, a residence located on Cascade Drive in Hermitage was under
surveillance by the narcotics division of the Wilson County Sheriff’s Department because
an individual named Earl Pemberton was allegedly using that residence to sell illegal drugs.
Phillip Sullivan drove a truck in his employment with NES as a Field Services Technician.
An undercover narcotics agent observed Mr. Sullivan park his truck outside and enter the
residence on Cascade Drive while it was under surveillance. Mr. Sullivan was not then under
suspicion for illegal drug activity. However, when the narcotics agent observed Mr. Sullivan
enter the residence and then leave a short time later, the agent informed the other agents in
the area and asked Lane Mullins, who was the Sergeant with the Wilson County Sheriff’s
Department Narcotics Division, to follow the NES truck Mr. Sullivan was driving. Sergeant
Mullins followed Mr. Sullivan’s truck to a nearby Wal-Mart where he observed Mr. Sullivan

                                              2
engage in a hand to hand transaction with a woman in the parking lot.

        Mr. Sullivan claims the woman he met in the Wal-Mart parking lot was a friend of his
who had asked to borrow some money. He alleges he was not aware of any drug activity
going on at the Cascade Drive residence. Mr. Sullivan testified that he had sold a car
belonging to his wife’s grandmother to Mr. Pemberton, an individual he knew spent time at
the residence on Cascade Drive, and that Mr. Pemberton owed him a payment on the car.
When Mr. Sullivan’s friend asked him for a loan, Mr. Sullivan went to the Cascade residence
to collect the payment from Mr. Pemberton so he would have the money to lend to his friend.
Mr. Sullivan asserted that what appeared to Sergeant Mullins to be a hand to hand drug
transaction on November 19 was in fact simply the transfer of cash to his friend.

        Mr. Pemberton was later arrested, and the car Mr. Sullivan had sold him was
impounded. Mr. Pemberton had not fully paid Mr. Sullivan the amount he owed on the car,
and Mr. Sullivan contacted the sheriff’s department at the behest of his mother-in-law in an
effort to obtain possession of the car.1

       When Mr. Sullivan called the sheriff’s office he spoke with Jonathan Daniel, a
detective working in the narcotics division. During their conversation, Detective Daniel
learned that Mr. Sullivan was employed by NES and that he drove an NES truck. When Mr.
Sullivan explained his interest in the automobile, Detective Daniel invited Mr. Sullivan to
come down to meet with him at the station to discuss the situation. Detective Daniel did not
then mention to Mr. Sullivan that he suspected Mr. Sullivan was the individual Sergeant
Mullins had observed in the Wal-Mart parking lot on November 19, 2007.

       When Mr. Sullivan arrived at the sheriff’s department, Detective Daniel brought him
upstairs to a room used for interviews. Mr. Sullivan and Detective Daniel have conflicting
accounts of what occurred while Mr. Sullivan was at the sheriff’s department. The ALJ
made the following findings of fact concerning this meeting 2 :

               On March 27, 2008, Employee went to the Wilson County Sheriff’s
       Department to discuss ownership of a vehicle that was seized during a
       narcotics investigation. Two Wilson County Sheriff’s Detectives were present
       at this meeting, Daniels and Detective Jeremy Rich (“Rich”), with Daniels
       being the head officer on the case, therefore he conducted the meeting and


       1
           The car was still titled in the name of his mother-in-law.
       2
        The ALJ prepared a Report of Findings of Fact and Recommendations following the hearing on
October 15, 2008.

                                                       3
      Rich just listened. Daniels informed the Employee that on November 19,
      2007, the Wilson County Sheriff’s Department had been conducting a

      narcotics surveillance on a residence on Cascade Drive (“Cascade Residence”)
      and that Employee had been observed by several detectives pulling up in an
      NES truck, parking near the Cascade Residence and entering the Cascade
      Residence. After Employee spent several minutes in the Cascade Residence,
      he left and another Wilson County Sheriff’s Office detective, Lane Mullins
      (“Mullins”), followed Employee. Employee was seen stopping in a Walmart
      parking lot on Andrew Jackson Parkway. In the Walmart parking lot,
      Employee was seen getting out of the NES truck where he approached a red
      car with a woman in the driver’s seat. Once on the driver’s side, a hand to
      hand exchange occurred. Then the Employee got back into the NES truck and
      drove away. Detectives followed the woman in the red car, . . . but did not
      follow Employee. [The woman] was stopped and questioned, but was not
      arrested or cited by the detectives. At the March 27, 2008 meeting, Daniels
      questioned Employee extensively about his relationship with [the woman],
      asking very specific questions regarding the type of relationship the Employee
      had with [the woman]. Employee denied any type of relationship other than
      friends that used to work together at a company in Mt. Juliet in the past.
      Daniels posed a hypothetical similar to the events that occurred November 17,
      2008 [sic], and stated that Employee responded that he had purchased pills
      from Earl Pemberton (“Pemberton”) that day and then sold them to [the
      woman], his only customer, and that he estimated that he had sold pills in his
      NES truck twenty (20) or thirty (30) times over the course of a year.

             Daniels did not arrest Employee, but the statements made by Employee
      to Daniels that day prompted Daniels to contact NES and submit an affidavit
      to NES describing the events stated above. This in turn prompted NES to
      prefer charges for termination of Employee’s employment at NES for selling
      narcotics while he was on duty in an NES vehicle. (Citations to record
      omitted.)

        Despite Mr. Sullivan’s testimony that he was giving money to his friend and not
selling her any drugs when he was observed in the Wal-Mart parking lot on November 19,
2007, the ALJ found Detective Daniel to be more credible than Mr. Sullivan, explaining:

            Employee’s post hearing brief states that NES’s evidence is speculative
      and circumstantial. However, Employee failed to refute any of NES’s
      evidence. Neither the testimony of Employee nor the testimony of [the woman

                                            4
      friend] was enough to refute any of NES’s proof. When having to compare the
      testimony of a six (6) year experienced narcotic detective that testified the
      event in the Walmart parking lot looked to his experienced eyes like a drug
      buy as compared to Employee’s testimony at the Administrative Law hearing
      that he was giving his mistress two hundred ($200) dollars for tags and various
      other expenses, a woman he denied as his mistress while talking to police
      detectives some 8 months earlier, more weight must be placed on the testimony
      of the detective.

             In the March 27, 2008 meeting at the Wilson County Sheriff’s Office,
      Employee told Daniels he sold drugs while in the NES truck. But after charges
      for termination are preferred against Employee, Employee states that (I)
      Daniels, a seasoned veteran detective, misunderstood the statements he made
      at the March 27, 2008 meeting; (ii) [the woman friend] is his mistress and the
      exchange witnessed [by] Mullins, a detective with ten years experience on
      November 19, 2007 in the Walmart parking lot was Employee giving his
      mistress two hundred ($200) dollars for car tags, gas and other necessities and
      not a drug buy; and (iii) Daniels submitted the affidavit to NES in retaliation
      for Employee failing to provide assistance to Daniels in the Wilson County
      Sheriff department’s quest to “bust” Pemberton. Again, more weight must be
      placed on the testimony of the detectives since it was evident from their
      testimony that they had already built a very substantial case against Pemberton
      through hundreds of hours of surveillance of the Cascade Residence . . . and,
      which is furthered by the fact that Pemberton was subsequently arrested and
      indicted for conspiracy to sell drugs and the Cascade Residence was the
      subject of a police raid where drugs were confiscated. In addition, John
      Edwards, with 15 years service for the Wilson County Sheriff’s department
      and presently the detective lieutenant over the narcotics division, acted as
      undercover detective and purchased drugs directly from Pemberton so the case
      against Pemberton was pretty solid without having to rely on Employee’s
      assistance to build a case against Pemberton. (Citations to record omitted.)

      Based on the ALJ’s findings of fact, the ALJ recommended that Mr. Sullivan be
terminated from his position at NES. The ALJ wrote:

      Charges were preferred against Employee because he admitted to Daniels that
      he sold drugs out of his NES vehicle and he was observed doing so by a
      seasoned narcotics detective who has witnessed hundreds of drug transactions.
      Testimony at the Hearing showed that Employee admitted to selling drugs out
      of his NES vehicle in the March 27, 2008 meeting with Daniels and Rich.

                                            5
       As part of its report and recommendation, the ALJ expressly found (1) Mr. Sullivan
sold narcotic drugs from an NES truck while he was on duty and (2) Mr. Sullivan admitted
to Detective Daniel that he sold drugs out of his NES vehicle twenty to thirty times over the
course of a year.

       The Electric Employees’ Civil Service and Pension Board of the Metropolitan
Government of Nashville and Davidson County adopted the ALJ’s Report of Findings of
Fact and Recommendation and terminated Mr. Sullivan’s employment with NES. Mr.
Sullivan appealed the ALJ’s report and recommendation to the chancery court, which
affirmed the report and recommendation after concluding “substantial material evidence in
the record supports the NES Board’s decision to terminate Phillip Sullivan.” Mr. Sullivan
did not appeal the chancery court’s judgment, and the judgment became final by May 27,
2010.

       B.   S EPARATE L AWSUIT

       After the chancery court affirmed the firing of Mr. Sullivan, he filed a complaint
against Wilson County, Jonathan Daniel, Lane Mullins, and John Edwards. Mr. Sullivan
alleged the statements Detective Daniel made in his letter to NES that led to NES’s
preferment of charges against him were false. Specifically, Mr. Sullivan takes issue with the
following statements Detective Daniel included in his letter:

       Sullivan stated that . . . he did sell a white female ten (10) Lortab pills for
       $100.00. . . . Sullivan stated that [the white female] is his only customer, and
       that he does not make a profit from the sales. Detective Daniel asked Sullivan
       how many times he has sold narcotics in his NES truck. Sullivan estimated
       twenty to thirty times, but maintained that [the woman] was his only customer.
       Sullivan stated that he has been selling narcotics to [the woman] for
       approximately one year. Sullivan said that he sells to [the woman]
       approximately once a week and that she orders ten to twenty Lortab pills at a
       time.

       Claiming these statements were false, Mr. Sullivan asserted in his Complaint that each
of the defendants was liable to him for defamation/libel, false light invasion of privacy,
intentional infliction of emotional distress, and negligence. Mr. Sullivan alleged Detective
Daniel was negligent in tendering a false statement to Mr. Sullivan’s employer and that the
other defendants were negligent in their supervision of Detective Daniel. In addition, Mr.
Sullivan alleged Wilson County was liable to him for Detective Daniel’s actions pursuant to
Tenn. Code Ann. § 8-8-302 when Detective Daniel intentionally wrote and tendered a false



                                              6
letter to his employer, NES.3

        Wilson County filed a motion to dismiss the negligent supervision claim based on
Tennessee Code Annotated § 29-20-205, part of the GTLA, which immunizes governmental
entities for injuries proximately caused by certain acts by their employees. In ruling on the
county’s motion to dismiss, the trial court wrote:

       The Court finds that the negligent supervision claim is governed by the
       Governmental Tort Liability Act. Because the underlying torts allegedly
       committed by County employees are intentional torts for which Wilson County
       retains its immunity pursuant to Tenn. Code Ann. § 29-20-205, the Court finds
       that the Plaintiff cannot pursue a negligent supervision claim against Wilson
       County.4

       The three individual defendants filed a motion to dismiss Mr. Sullivan’s claims for
negligence and false light invasion of privacy. The trial court granted this motion,
explaining:

       With respect to the Plaintiff’s claim for negligence, the Court finds that
       Jonathan Daniel, Lane Mullins, and John Edwards are immune from suit
       pursuant to Tenn. Code Ann. § 29-20-310(b). Tenn. Code Ann. § 29-20-
       310(b) provides that no claim may be brought against a government employee
       for damages for which the immunity of the governmental entity is removed.


       3
           Tenn. Code Ann. § 8-8-302 provides:

       Anyone incurring any wrong, injury, loss, damage or expense resulting from any act or
       failure to act on the part of any deputy appointed by the sheriff may bring suit against the
       county in which the sheriff serves; provided, that the deputy is, at the time of such
       occurrence, acting by virtue of or under color of the office.
       4
           Tenn. Code Ann. § 29-20-205 provides in relevant part:

       Immunity from suit of all governmental entities is removed for injury proximately caused
       by a negligent act of omission of any employee within the scope of his employment except
       if the injury arises out of:
                                                 .....

               (2) false imprisonment pursuant to a mittimus from a court, false arrest, malicious
       prosecution, intentional trespass, abuse of process, libel, slander, deceit, interference with
       contract rights, infliction of mental anguish, invasion of right of privacy, or civil rights.


                                                     7
       Because Wilson County’s immunity from suit would be removed pursuant to
       Tenn. Code Ann. § 29-20-205, Jonathan Daniel, Lane Mullins, and John
       Edwards are immune from suit for negligence under the Tennessee
       Governmental Tort Liability Act.




       With respect to the Plaintiff’s claim for false light invasion of privacy, the
       Court finds that the Plaintiff cannot pursue this claim against Jonathan Daniel,
       Lane Mullins, or John Edwards because the Plaintiff has failed to prove that
       the subject letter was “publicized” as that term is used in the context of the tort
       of false light invasion of privacy.

       Mr. Sullivan filed a motion in limine in which he argued his Fifth Amendment
constitutional right against self-incrimination was violated when Detective Daniel failed to
give him Miranda warnings prior to eliciting his purported admission on March 27, 2008,
about selling drugs from the NES truck. As a result, Mr. Sullivan argued, the ALJ erred in
refusing Mr. Sullivan the opportunity to testify about Detective Daniel’s violation of his
rights during the administrative hearing. Although it is not clear from the record, Mr.
Sullivan was presumably arguing that because his constitutional rights were violated, his
purported admission should not have been admitted at the administrative hearing and he
should not be estopped at the trial of his case from presenting evidence concerning the
veracity of the statements in Detective Daniel’s letter to NES that resulted in his termination.
The trial court deferred ruling on this motion in limine to permit the parties to brief the issue.

        Wilson County and the individual defendants then filed a motion for summary
judgment in which they asked the trial court to dismiss Mr. Sullivan’s claims for libel and
intentional infliction of emotional distress, as well as the claim against Wilson County for
liability pursuant to Tenn. Code Ann. § 8-8-302. The court granted summary judgment on
the claim for libel and dismissed that count after concluding the doctrine of collateral
estoppel barred Mr. Sullivan from pursuing that claim. The court explained:

       With respect to the Plaintiff’s claim for libel, the Court finds that the doctrine
       of collateral estoppel applies. Pursuant to the Tennessee Court of Appeals’
       decision in Morris v. Esmark Apparel, Inc., 832 S.W.2d 563 (Tenn. Ct. App.
       1991), it is the law of this State that the doctrines of res judicata and collateral
       estoppel are applicable to give conclusive effect to the quasi-judicial
       determinations of administrative agencies. Having determined that the
       findings and recommendation of the ALJ and the decision of the Board in the

                                                8
       case of Nashville Electric Service v. Phillip Sullivan, 08-C-7-41-34-3, Docket
       No. 08-07, is the type of quasi-judicial determination to which preclusive
       effect may be given, it must be determined whether the elements of this
       defense have been established herein.

               First, the issue to be decided in the pending litigation, i.e., whether the
       statements made by Detective Daniel in his letter to NES were true, is identical
       to the issue that was before the ALJ at the administrative hearing and the
       Davidson County Chancery Court on appeal. Second, in determining whether
       the charges preferred against the Plaintiff by NES were substantiated, the truth
       of the statements made in Detective Daniel’s letter to NES was actually raised,
       litigated, and decided by the ALJ at the administrative hearing and the
       Davidson County Chancery Court on appeal. Third, on May 27, 2010, thirty
       days after the entry of the Davidson County Chancery Court’s ruling affirming
       the ALJ’s findings and recommendation and the Board’s determination, the
       Chancery Court’s judgment became final. Fourth, the Plaintiff was a party to
       the proceedings before the ALJ and the Chancery Court. Fifth, the Plaintiff
       had a full and fair opportunity to litigate the truthfulness of the statements
       made by Detective Daniel in his letter to NES at the evidentiary hearing before
       the ALJ and before the Chancery Court on appeal.

              Because it is a question of law for the Court to determine whether the
       doctrine of collateral estoppel applies and because all five elements of the
       doctrine of collateral estoppel are satisfied, the Court hereby finds that the
       doctrine of collateral estoppel applies to the Plaintiff’s claim for libel.
       Because it has already determined that the statements made in Detective
       Daniel’s letter to NES were true and because truth is an absolute defense to a
       claim for libel, the Plaintiff’s claim for libel is hereby dismissed with
       prejudice.

        The trial court initially declined to dismiss Mr. Sullivan’s claim for intentional
infliction of emotional distress or the claim against Wilson County for liability pursuant to
section 8-8-302, but in a later ruling the court dismissed both of these claims. In the Order
dismissing these two claims, the court also addressed Mr. Sullivan’s earlier-filed motion in
limine concerning the alleged violation of his constitutional right against self-incrimination.
In denying Mr. Sullivan’s motion in limine, the court wrote:

              As an initial matter, the Court finds that the Plaintiff was not subject to
       a custodial interrogation on March 27, 2008, so as to be entitled to receive
       Miranda warnings. In determining whether an individual is “in custody” for

                                               9
purposes of the United States Supreme Court’s decision in Miranda v.
Arizona, “the relevant inquiry is whether, under the totality of the
circumstances, a reasonable person in the suspect’s position would consider
himself or herself deprived of freedom of movement to a degree associated
with a formal arrest.” State v. Anderson, 937 S.W.2d 851, 852 (Tenn. 1996).
“The test is objective from the viewpoint of the suspect, and the unarticulated,
subjective view of law enforcement officials that the individual being
questioned is or is not a suspect does not bear upon the question.” Id. at 852.

        In concluding that the Plaintiff was not “in custody,” the Court makes
the following findings. First, the Plaintiff voluntarily initiated contact with the
Wilson County Sheriff’s Department to discuss recovering a vehicle that
belonged to his wife’s grandmother, which was seized from Earl Pemberton
during the course of a drug arrest. Second, the Plaintiff went to the Wilson
County Sheriff’s Department voluntarily and of his own free will. Third, the
Plaintiff was advised by Detective Daniel and Detective Reich, during the
course of the interview, that he was there voluntarily and was free to leave at
any time. Fourth, the door to the interview room was left open at all times and
neither Detective Daniel nor Detective Reich blocked the Plaintiff’s pathway
to the door. Fifth, at the conclusion of the interview, the Plaintiff left the
Wilson County Sheriff’s Department without hindrance. The fact that the
Plaintiff was escorted from the building is of no consequence as it was the
standard practice and procedure for visitors of the Sheriff’s Department to be
escorted in, around, and out of the building.

       Supporting the Court’s finding that the Plaintiff was not subject to a
custodial interrogation is the United States Supreme Court’s decision in
California v. Beheler, which recognized that “Miranda warnings are not
required ‘simply because the questioning takes place in the station house, or
because the questioned person is one whom the police suspect.’” 463 U.S.
1121, 1125 (1983) (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977)).
Also, having concluded that the Plaintiff was not “in custody” when he
admitted to selling narcotics out of his NES truck, the Court finds, in accord
with the United States Supreme Court’s decisions in Beheler and Mathiason,
that the Plaintiff’s admissions were “not tainted by the failure to give the
Miranda warnings.” State v. Blackburn, 1991 Tenn. Crim. App. LEXIS 279,
at *5 (Tenn. Crim. App. Apr. 10, 1991).

      Moreover, relying on the United States Supreme Court’s decision in
Chavez v. Martinez “that a violation of the constitutional right against self-

                                        10
       incrimination occurs only if one has been compelled to be a witness against
       himself in a criminal case,” 538 U.S. 760, 770 (2003), the Court finds that the
       Plaintiff cannot assert that his Fifth Amendment right against self-
       incrimination has been violated because he has not been charged with a crime
       or compelled to be a witness against himself in a criminal proceeding.

      After addressing Mr. Sullivan’s motion in limine, the trial court modified its earlier
Order denying the defendants’ motion to dismiss the claim for intentional infliction of
emotional distress and the claim against Wilson County for liability pursuant to section 8-8-
302. The court wrote:

               It is for the Court to determine, in the first instance, whether a
       defendant’s conduct may reasonably be regarded as so extreme and outrageous
       as to permit recovery. Lane v. Becker, 2010 Tenn. App. LEXIS 145, at *14
       (Tenn. Ct. App. Feb. 25, 2010) (citing R ESTATEMENT (S ECOND) OF T ORTS §
       46 cmt. h). The Court finds that the Plaintiff’s claim for intentional infliction
       of emotional distress must be dismissed as to Defendant Jonathan Daniel.
       Having previously determined that the doctrine of collateral estoppel bars the
       Plaintiff from relitigating whether the statements made by Detective Daniel in
       his letter to NES were true and having now determined that the doctrine of
       collateral estoppel likewise precludes the Plaintiff from relitigating the veracity
       of the admissions he made to Detective Daniel on March 27, 2008, the Court
       concludes that there is no genuine issue of material fact as to whether
       Detective Daniel’s conduct in sending the letter to NES rose to the level of
       extreme and outrageous conduct. Having found that no claim for intentional
       infliction of emotional distress will lie against Detective Daniel, the Court
       likewise dismisses the Plaintiff’s claim for intentional infliction of emotional
       distress as to Defendant Lane Mullins and Defendant John Edwards, who were
       only named as Defendants in this case as a result of their supervisory roles.

             Finally, because all claims as to Defendants Jonathan Daniel, Lane
       Mullins, and John Edwards have been dismissed, the Plaintiff’s claim against
       Wilson County for violation of Tenn. Code Ann. § 8-8-302 is likewise
       dismissed.

      Mr. Sullivan appeals from the trial court orders dismissing his claims against the
defendants.

                                   III. I SSUES ON A PPEAL



                                               11
        Mr. Sullivan argues on appeal that the trial court erred in dismissing his claims. He
asserts that collateral estoppel does not apply to the administrative hearing and does not
prevent his litigation of the claims set forth in his complaint. Mr. Sullivan also argues the
trial court erred in holding Detective Daniel did not violate his constitutional rights when he
failed to give Mr. Sullivan Miranda warnings because he was subjected to a custodial
interrogation.

                                 IV. S TANDARD OF R EVIEW

        The trial court dismissed some of Mr. Sullivan’s claims pursuant to a motion to
dismiss and other claims pursuant to a motion for summary judgment. A Tennessee Rule of
Civil Procedure 12.02(6) motion to dismiss for failure to state a claim tests the legal
sufficiency of the complaint itself. Willis v. Dept. of Corrections, 113 S.W.3d 706, 710
(Tenn. 2003); Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999). The trial court should
grant a motion to dismiss only “when it appears that the plaintiff can prove no set of facts in
support of the claim that would entitle the plaintiff to relief.” Willis, 113 S.W.3d at 710. On
appeal from an order granting a Tenn. R. Civ. P. 12.02(6) motion this court must, like the
trial court, presume that the factual allegations in the complaint are true. We must review the
trial court’s legal conclusions regarding the adequacy of the complaint de novo, without a
presumption of correctness. Willis, 113 S.W.3d at 710; Fahrner v. SW Mfg., 48 S.W.3d 141,
144 (Tenn. 2001); 421 Corp. v. Metro. Gov’t of Nashville and Davidson County, 36 S.W.3d
469, 479-80 (Tenn. Ct. App. 2000).

        A trial court’s decision on a motion for summary judgment enjoys no presumption of
correctness on appeal. Martin v. Norfolk Southern Railway Co., 271 S.W.3d 76, 84 (Tenn.
2008); Blair v. West Town Mall, 130 S.W.3d 761, 763 (Tenn. 2004). We review the
summary judgment decision as a question of law. Id. Accordingly, this court must review
the record de novo and make a fresh determination of whether the requirements of Tenn. R.
Civ. P. 56 have been met. Eadie v. Complete Co., Inc., 142 S.W.3d 288, 291 (Tenn. 2004);
Blair v. West Town Mall, 130 S.W.3d 761, 763 (Tenn. 2004). Those requirements are that
the filings supporting the motion show that there is no genuine issue of material fact and that
the moving party is entitled to judgment as a matter of law. Tenn. R. Civ. P. 56.04; Blair, 130
S.W.3d at 764.

       V. C OLLATERAL E STOPPEL B ARS R ELITIGATING I SSUES THE ALJ D ECIDED.

        Collateral estoppel is a judicially created doctrine that bars a party from relitigating
in a later proceeding legal or factual issues that were raised and necessarily determined in an
earlier proceeding. Mullins v. State, 294 S.W.3d 529, 534 (Tenn. 2009) (citing Barnett v.
Milan Seating Sys., 215 S.W.3d 828, 835 (Tenn. 2007), Massengill v. Scott, 738 S.W.2d 629,

                                              12
631-32 (Tenn. 1987), and State ex rel. Cihlar v. Crawford, 39 S.W.3d 172, 178 (Tenn. Ct.
App. 2000)). To prevail on a claim of collateral estoppel the party asserting it must show:

       (1) that the issue to be precluded is identical to an issue decided in an earlier
       proceeding, (2) that the issue to be precluded was actually raised, litigated, and
       decided on the merits in the earlier proceeding, (3) that the judgment in the
       earlier proceeding has become final, (4) that the party against whom collateral
       estoppel is asserted was a party or is in privity with a party to the earlier
       proceeding, and (5) that the party against whom collateral estoppel is asserted
       had a full and fair opportunity in the earlier proceeding to contest the issue
       now sought to be precluded.

Mullins, 297 S.W.3d at 535, (citing Gibson v. Trant, 58 S.W.2d 103, 118 (Tenn. 2001)
(Birch, J., concurring and dissenting)).

       We first note that in Tennessee the law is clear that “[t]he doctrines of res judicata and
collateral estoppel are applicable to give conclusive effect to quasi-judicial determinations
of administrative agencies.” Morris v. Esmark Apparel, 832 S.W.2d 563, 566 (Tenn. App.
Ct. 1991); see Mangrum v. Wal-Mart Stores, 950 S.W.2d 33, 36 (Tenn. Ct. App. 1997)
(recognizing that Morris v. Esmark Apparel established the rule in Tennessee that collateral
estoppel doctrine applies to give conclusive effect to quasi-judicial administrative decisions
if requirements of collateral estoppel are met). So long as the “administrative agency is
acting in a judicial capacity and resolves disputed issues of fact properly before it which the
parties have had an adequate opportunity to litigate,” Tennessee courts give the agency’s
determination the same preclusive effect as they would if the agency had been a court of law.
Morris, 832 S.W.2d at 566 (quoting United States v. Utah Constr. & Mining Co., 384 U.S.
394, 422 (1966) and Univ. of Tenn. v. Elliott, 478 U.S. 788, 799 (1986)).

        Morris v. Esmark Apparel was the first case in Tennessee to determine that collateral
estoppel applies to administrative decisions. While the parties to the administrative hearing
and the subsequent lawsuit were the same in Morris, 832 S.W.2d at 564, the parties are not
the same in the case at bar. The administrative hearing concerned Mr. Sullivan’s termination
of employment with NES and the parties included only NES and Phillip Sullivan. The case
at bar is related to the administrative hearing and was filed as a result of the administrative
hearing’s outcome, but the two proceedings do not share a “mutuality of parties.” None of
the current defendants was a party in the hearing before the ALJ.

       Several cases in Tennessee have discussed whether collateral estoppel should apply
in situations where there is not a mutuality of the parties in the two proceedings under
consideration. Justice Koch addressed this issue in the case Beaty v. McGraw, 15 S.W.3d
13
819 (Tenn. Ct. App. 1998):

               At common law, the collateral estoppel doctrine required mutuality of
       the parties and could only be used defensively. Thus, a defendant traditionally
       employed the doctrine to prevent a plaintiff from relitigating a claim that the
       plaintiff has previously litigated against the defendant and lost. The United
       States Supreme Court expanded the application of the collateral estoppel
       doctrine in federal courts when it discarded the common-law mutuality of
       parties requirement. See Parklane Hosiery Co. v. Shore , 439 U.S. 322, 326-
       33 (1979).

Id. at 825.

       In this case, the defendants are asserting that Mr. Sullivan, the plaintiff, is precluded
from relitigating the issues of whether he admitted selling narcotics from the NES truck
during working hours and whether his admission to Detective Daniel was truthful or not.
This type of collateral estoppel is commonly referred to as “defensive” collateral estoppel,
because the defendants are asserting the doctrine against the plaintiff.

        Offensive collateral estoppel occurs when a plaintiff seeks to preclude a defendant
from relitigating an issue the defendant did not succeed on in an earlier proceeding. Beaty,
15 S.W.3d at 825. While offensive collateral estoppel still requires mutuality of the parties
in Tennessee, defensive collateral estoppel does not require the parties to be identical in the
two proceedings. Trinity Indus. v. McKinnon Bridge Co., 77 S.W.3d 159, 185 (Tenn. Ct.
App. 2001); Beaty, 15 S.W.3d at 825. As the court explained in Phillips v. General Motors
Corp., 669 S.W.2d 665 (Tenn. Ct. App. 1984), so long as the defendant in the later
proceeding is in the same position to the plaintiff as the adverse party was in the earlier
proceeding vis à vis the issue to be precluded, which the court described as privity, collateral
estoppel is available to the defendant in the later proceeding so long as the defendant can
satisfy the five requisite elements of collateral estoppel. Id. at 669. Therefore, since the
individual defendants and Wilson County are in privity with NES with respect to whether
Mr. Sullivan sold narcotics from an NES truck and whether Mr. Sullivan made an admission
to Detective Daniel, the doctrine of collateral estoppel is available to the individual
defendants and Wilson County.

       The question whether collateral estoppel applies to a particular set of facts is a
question of law. Mullins, 294 S.W.3d at 535 (citing Morris v. Esmark Apparel, 832 S.W.2d
563, 566 (Tenn. Ct. App. 1991)). Therefore, courts reviewing a trial court’s decision to
dismiss a complaint on the basis of collateral estoppel must review the record de novo
without a presumption of correctness. Mullins, 294 S.W.3d at 535.

                                              14
        Mr. Sullivan argues collateral estoppel does not apply to the administrative hearing
herein because the issue before the ALJ was not identical to the issue the trial court ruled was
precluded. Second, he contends he did not have a full and fair opportunity to contest the
veracity of the statements in Detective Daniel’s letter to NES or whether he had admitted
selling narcotics during his interview with Detective Daniel on March 27, 2008. Finally, he
claims the issue precluded was not previously raised, litigated, and decided on the merits
before the ALJ. Mr. Sullivan does not contest the finality of the chancery court’s judgment
affirming the Board’s termination of his employment or that he was a party to the earlier
proceeding.

       A. The Issue Before The ALJ Was Identical To The Issue The Trial Court Has
       Ruled Is Precluded.

        The issues determined by the ALJ must be identical to the issues in the instant lawsuit
for collateral estoppel to come into play and prevent Mr. Sullivan from litigating his claims.
Mr. Sullivan’s libel/defamation claims form the basis of his complaint against Wilson County
and the individual defendants. “To establish a prima facie case of defamation, the plaintiff
must prove that (1) a party published a statement; (2) with knowledge that the statement was
false and defaming to the other; or (3) with reckless disregard for the truth of the statement
or with negligence in failing to ascertain the truth of the statement.” Davis v. The
Tennessean, 83 S.W.3d 125, 128 (Tenn. Ct. App. 2001) (citing Sullivan v. Baptist Mem’l
Hosp., 995 S.W.2d 569, 571 (Tenn.1999) (relying on RESTATEMENT (SECOND) OF
TORTS § 580 B (1977)).

       Truth is an absolute defense to a claim for defamation when the otherwise defamatory
meaning of the words used turns out to be true. Memphis Pub. Co. v. Nichols, 569 S.W.2d
412, 420 (Tenn. 1978); accord Carroll v. Times Printing Co., 1987 WL 10332, at *1 (Tenn.
Ct. App. May 5, 1987). As the Tennessee Court of Appeals explained in Stones River
Motors v. Mid-South Pub. Co., 651 S.W.2d 713, 719 (Tenn. Ct. App. 1983):

       The damaging words must be factually false. If they are true, or essentially
       true, they are not actionable, even though the published statement contains
       other inaccuracies which are not damaging. Thus, the defense of truth applies
       so long as the “sting” (or injurious part) of the statement is true.

       The statements Detective Daniel made that Mr. Sullivan relies upon for his defamation
claim are that Mr. Sullivan sold narcotic drugs from an NES truck during his shift and that
he admitted selling narcotics from the NES truck twenty to thirty times over the course of a
year. The issue before the ALJ was whether the charges NES preferred against Mr. Sullivan
were substantiated so to justify the termination of his employment with NES. The basis for

                                              15
NES’s decision to prefer charges against Mr. Sullivan was the letter it received from
Detective Daniel describing Mr. Sullivan’s sale of narcotic drugs from the NES truck during
working hours and his subsequent admission. Thus, the truth of Detective Daniel’s
statements was at the heart of the issues before the ALJ. Accordingly, we conclude that the
issue that was before the ALJ is identical to the issue the trial court has ruled is precluded in
this case.

       B. Mr. Sullivan Had A Full and Fair Opportunity To Litigate The Issues
       Before The ALJ.

       Detectives Daniel and Rich both testified at the ALJ hearing about the statements Mr.
Sullivan made at the station on March 27, 2008. Detective Daniel testified that Mr. Sullivan
admitted during the interview that Mr. Pemberton had given him ten narcotic pills on
November 19, 2007, and that he had given them to his friend at Wal-Mart in exchange for
$100. Detective Daniel also testified that Mr. Sullivan told him he had sold pills from his
NES truck twenty to thirty times over the preceding year. Detective Rich confirmed that Mr.
Sullivan admitted selling drugs from the NES truck when he was at the Wilson County
Sheriff’s Department on March 27, 2008. Mr. Sullivan’s attorney vigorously cross-examined
both Detective Daniel and Detective Rich about their testimony.

       Mr. Sullivan testified at length. He repeatedly denied that he ever sold drugs, either
from the NES truck or otherwise. He also denied being aware that Mr. Pemberton was
involved in illegal drug activity. Further, he denied making any statement to Detective
Daniel in which he admitted selling any illegal drugs. He had ample opportunity at the
hearing to explain the purpose of his meeting at the Wal-Mart parking lot, and he testified
unequivocally that he lent his friend $200 and did not transfer any drugs to her. Finally, Mr.
Sullivan’s attorney went through the letter Detective Daniel sent to NES line by line with Mr.
Sullivan at the hearing before the ALJ, and Mr. Sullivan had the opportunity to admit or deny
each statement Detective Daniel included in the letter he sent to NES.

       Based on our review of the transcript of the hearing before the ALJ, we conclude Mr.
Sullivan had a full and fair opportunity at the ALJ hearing to contest the issues the trial court
has ruled are precluded.

       C. The Issues To Be Precluded Were Actually Raised, Litigated, And
       Decided On The Merits In The Earlier Proceeding.

        Following the close of evidence at the hearing before the ALJ, the ALJ made findings
of fact, as described above. The ALJ acknowledged the conflicting testimony and explained
that she found Detective Daniel’s testimony to be more credible than Mr. Sullivan’s. The

                                               16
ALJ expressly found that Mr. Sullivan sold narcotic drugs from an NES truck while he was
working and that Mr. Sullivan had admitted selling narcotic drugs to Detective Daniel on
March 27, 2008, during his interview at the Wilson County Sheriff’s Department. In other
words, the ALJ ultimately ruled that the statements Mr. Sullivan claims are defamatory were
in fact true. We thus conclude that the issue the trial court has ruled is precluded was in fact
previously raised, litigated, and decided on the merits by the ALJ.

        Mr. Sullivan appealed the Board’s decision based on the ALJ’s report and
recommendation, and the chancery court affirmed it by Order on April 21, 2010. Mr.
Sullivan did not appeal that Order, which became final thirty days later. Having determined
that all five elements of collateral estoppel have been established, we hereby affirm the trial
court’s Order that collateral estoppel applies and precludes Mr. Sullivan from relitigating
whether or not he sold narcotics from an NES truck on November 19, 2007, or whether he
admitted selling narcotics from an NES truck when he met with Detective Daniel at the
Wilson County Sheriff’s Department on March 27, 2008. Since Detective Daniel’s
statements form the basis of Mr. Sullivan’s defamation/libel claim, we affirm the trial court’s
judgment dismissing this claim.

                                  VI. R EMAINING C LAIMS

        Mr. Sullivan claims he was subjected to a custodial interrogation when he was
interviewed in March 2008 without being informed of his right to remain silent, his right to
an attorney, and his right to avoid self-incrimination as guaranteed by the Fifth Amendment
of the United States Constitution. The trial court addressed this issue thoroughly in its Order
denying Mr. Sullivan’s motion in limine. We agree with the trial court’s analysis of this
issue, which is quoted in full above, and affirm its conclusion that Mr. Sullivan was not
subjected to a custodial interrogation when he voluntarily went down to meet with Detective
Daniel at the Wilson County Sheriff’s Department on March 27, 2008. Therefore, we hold
that his constitutional rights were not violated and the ALJ did not err in permitting Mr.
Sullivan’s admission to be introduced into evidence.

       The trial court dismissed Mr. Sullivan’s defamation/libel claim after concluding that
the doctrine of collateral estoppel precluded him from relitigating the truthfulness of the
statements Detective Daniel made in his letter. The trial court then dismissed the remaining
claims Mr. Sullivan asserted in his Complaint based on different provisions of the GTLA.
A review of Mr. Sullivan’s Complaint shows that each count is based on what Mr. Sullivan
characterizes as the false statements Detective Daniel made in his letter to NES. Because Mr.
Sullivan is collaterally estopped from litigating the truthfulness of the statements Detective
Daniel made in the letter to NES that resulted in his termination, the remainder of his claims
collapse like a house of cards because he has nothing left to support them. Mr. Sullivan has

                                              17
no basis upon which to argue the defendants were negligent or that they are liable for false
light invasion of privacy or the intentional infliction of emotional distress. Moreover, Mr.
Sullivan has no basis on which to argue Wilson County is liable to him for damages under
Tenn. Code Ann. § 8-8-302 because he is precluded from asserting Detective Daniel tendered
a false letter to his employer.5 Accordingly, we hold that the trial court properly dismissed
Mr. Sullivan’s claims against all of the defendants. All other issues are pretermitted.




        5
          We have no reason and therefore decline to address whether the GTLA provides an additional basis
to justify dismissing Mr. Sullivan’s causes of action.

                                                   18
                                  VII. C ONCLUSION

       For the foregoing reasons, we affirm the trial court’s dismissal of Mr. Sullivan’s
complaint with prejudice. Costs of this appeal shall be taxed to the appellant, Phillip
Sullivan, for which execution shall issue, if necessary.




                                                _________________________________
                                                PATRICIA J. COTTRELL, JUDGE




                                           19